Citation Nr: 1605820	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  08-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1996 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions issued by the Regional Offices (RO) in New York, New York, and Montgomery, Alabama.  The June 2007 rating decision granted an increased rating of 20 percent for degenerative disc disease of the lumbar spine, status post L4-L5 laminectomy (hereinafter "low back disability"), effective January 23, 2007.  The May 2008 rating decision denied entitlement to a total disability rating due to individual unemployability (TDIU).  The Veteran's claims are currently with the RO in Montgomery, Alabama.

In August 2012, the Agency of Original Jurisdiction (AOJ) granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned initial ratings of 30 percent for the right leg, effective October 1, 2011, and 20 percent for the left leg, effective October 2, 2011.  These determinations are also on appeal as part of the Veteran's underlying claim for an increased rating for his low back disability.

Additionally, in April 2014, the Board granted entitlement to a TDIU.  As this was a full grant of the benefit sought, the issue of entitlement to TDIU is no longer on appeal.

The Board previously considered this appeal in August 2015, and remanded these three issues for further development.  That development was completed, and the case returned to the Board for further appellate review.




FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by forward flexion of the thoracolumbar spine to 40 degrees, and was not manifested by forward flexion to 30 degrees or less, ankylosis, or incapacitating episodes of at least four weeks in a 12-month period.

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by severe, incomplete paralysis.

3.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  The criteria for a rating in excess of 30 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, DC 8521.

3.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, DC 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical condition; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptoms of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating for Low Back Disability

The Veteran contends that his service-connected low back disability is more severe than the current 20 percent rating reflects.  This disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  The Veteran's 20 percent rating became effective January 23, 2007, and he received a temporary total disability rating from December 10, 2010, until March 31, 2011.  Thereafter, a 20 percent rating was continued.  The Board's decision on this issue will focus on the periods of the appeal where a temporary total rating was not in effect.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

Furthermore, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

After a full review of the record, and as discussed below, the Board concludes that a rating greater than 20 percent for a low back disability is not warranted.  

The Veteran received a VA examination in March 2007 to determine the current severity of his low back disability.  He endorsed chronic low back pain, with irradiation to the bilateral lower extremities, "right more than left," all with varying intensities.  He said that flare-ups occurred with wavering severity, frequency, and duration.  There was no additional limitation of range of motion or functional impairment beyond pain.  The Veteran endorsed occasional numbness in his bilateral lower extremities as well.  The examiner noted that the Veteran did not use an assistive device to walk, but was limited to walking about 2 blocks before he was in too much pain.  

Physical examination of the thoracolumbar spine revealed the following ranges of motion: forward flexion to 90 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  All ranges of motion only revealed pain when at their respective end points.  Pain also increased with repetitive movements.  Additional limitations listed included pain and lack of endurance.  However, there was no additional limitation of range of motion with repetitive motions.  There were no spasms or weakness noted.  There was tenderness, guarding, abnormal spinal contour, and postural abnormalities due to straightening of the lumbar lordosis.  Neurological examination did not reveal any abnormalities.  There were no incapacitating episodes in the past 12 months due to Intervertebral Disc Syndrome (IVDS).  Based on magnetic resonance imaging (MRI) results, the examiner continued diagnoses for degenerative disc disease at the L2-3, L4-5, and L5-S1 levels with herniated nucleus pulposus at the L5-S1 level, and moderate to severe spinal stenosis at the L4-5 level.

On VA examination in March 2008, the Veteran endorsed low back symptoms of pain, fatigue, and impaired mobility.  Physical examination for repetitive range of motion testing revealed the following: forward flexion to 50 degrees, extension to 5 degrees, bilateral lateral rotation to 10 degrees, and bilateral lateral bending to 15 degrees.  Straight leg raise testing was negative and there were no signs of sciatica noted by the examiner.  The Veteran was diagnosed with moderately disabling lumbar strain.

VA treatment records from July 2009 indicate that the Veteran was diagnosed with chronic low back pain, spondylosis, and radicular symptoms in his right lower extremity.  The Board notes that additional VA treatment records that have been submitted throughout the period on appeal do not show any evidence of worsened symptoms outside of the results discussed herein.

The Veteran received another VA examination in February 2010.  He reported that he was involved in a motor vehicle accident in April 2006, which worsened his low back disability.  He endorsed a history of low back symptoms, included decreased motion, stiffness, weakness, spasms, and pain.  He described moderate to severe low back pain that constantly throbs and aches on a daily basis.  Physical examination showed normal posture and head position.  There were objective abnormalities of the thoracic sacrospinalis, which included guarding, tenderness, pain with motion, and weakness.  Detailed motor and reflex examinations were also normal.  

Range of motion tests showed flexion to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion.  She also stated that there were no additional limitations after three repetitions of range of motion.  The Veteran's gait was described as antalgic.  There were no signs of ankylosis.  The examiner noted that the Veteran's IVDS resulted in two total days of incapacitating episodes in the past twelve months.  The examiner continued the diagnosis of degenerative disc disease of the lumbosacral spine with radiculopathy of the right lower extremity.  

On VA examination in October 2011, the Veteran endorsed continued low back pain with radiation to both thighs.  He did not report that flare-ups impact the function of the low back.  Range of motion testing revealed pain at the following endpoints: forward flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees.  The Veteran was not able to perform repetitive use testing due to pain.  Additional limitations were listed as less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing and/or weight bearing.  The examiner noted that there was localized tenderness or pain to palpation for the low back, but no guarding or muscle spasm.  The Veteran also had symptoms of sciatica in both legs, which are addressed further below.  The examiner reported that the Veteran does not have IVDS.

The Veteran received another VA examination in September 2014.  He continued to endorse low back pain, but expressed resolution of sciatic pain since his recent laminectomy.  He stated that there was "pain in the front of [his] thighs that resembled needle pain," which started about six months after that surgery.  He reported that flare-ups impact the function of his low back and "at the end of a work week he has to rest over the weekend."  Repetitive range of motion testing revealed the following: forward flexion to 45 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 30 degrees.  

There was no additional limitation in range of motion following repetitive-use testing.  Functional impairment of the low back included pain on movement and lack of endurance.  There was no localized tenderness or pain to palpation, muscle spasm, or guarding.  There were no symptoms of radiculopathy found by the examiner.  There was no ankylosis.  The Veteran did not have IVDS.  Diagnostic testing revealed arthritis, but no significant spondylosis.  The examiner found that the Veteran's low back condition impacts his ability to work because "he has to choose a job that is a sitting down job."  The examiner also remarked that the Veteran's current employment involves "twisting and turning and leaning and a lot of walking."  

On VA examination in May 2015, the Veteran's current diagnoses were reported as lumbosacral strain and degenerative arthritis of the spine.  He endorsed lower back pain that is aggravated by standing more than 10 minutes, sitting more than 20 minutes, and regular, repetitive movements.  He described the pain as stabbing, shooting, and spasms with electrifying sensations.  He said that the "right side is worse than [the] left."  He reported that he has to take time off from work when he is trying to recuperate from his back pain.  He denied flare-ups that cause incapacitation, but did say "it is better to remain laying down when he has to stay home from work or having severe pain."  

During this VA examination, the Veteran did not report having any functional impairments of the low back.  Range of motion testing revealed the following:  forward flexion to 80 degrees, extension to 20 degrees, as well as bilateral lateral flexion and rotation to 30 degrees.  All ranges of motion exhibited pain.  There was no additional loss of function or range of motion after repetitive use.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There were no significant limitations of functional abilities due to pain, weakness, fatigability, or incoordination with repeated use over a period of time.  The Veteran did not have an antalgic gait.  There was no guarding, muscle spasms, or additional contributing factors to the Veteran's low back disability.  There were no signs or symptoms of radiculopathy or radicular pain.  There was no IVDS or ankylosis of the spine.  The Veteran has a scar related to his low back disability, but it is not painful or unstable, and it is not located on the head, face, or neck.  The scar measures 10 centimeters long by 4 centimeters wide.

A private treatment record from June 2015 contains physical examination results.  The private physician reported that the Veteran walked with an antalgic gait and uses a cane in his left hand.  Range of motion testing revealed pain for the following results: forward flexion to 40 degrees, extension to 20 degrees, and bilateral lateral bends to 20 degrees.  Diagnostic testing revealed present degenerative disc disease of the L5-S1 and evidence of a L4-L5 total laminectomy defect.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his low back disability.  Throughout the period on appeal, the Veteran has continuously claimed that his low back condition has worsened.  He has described severe back pain, spasms, and incapacitating episodes that have caused him to miss time from work.  He reported that his back spasms "are crippling and the nerve pains are too much to bear."  See Correspondence, received July 11, 2015.  The Veteran is able to report symptomatology relating to pain in his low back because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened low back pain and alleged lack of treatment.  However, he is not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  

More probative evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability, which includes the Board's current 20 percent rating evaluation for functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran has already been compensated for the reported pain on use, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  

Based on the foregoing, the Board finds that a disability rating in excess of 20 percent is not warranted at any time during the period of the appeal.  The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by forward flexion to 40 degrees with pain.  To warrant a rating in excess of 20 percent, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks during a relevant 12 month period.  None of this symptomology is documented or alleged to be present by the Veteran.  Even though the disability does cause pain; painful motion does not result in the degree of functional loss required for a 40 percent or greater rating.  

The Board has also considered whether higher or separate ratings under other Diagnostic Codes associated with the Veteran's low back disability are applicable.  With regard to "incapacitating episodes," the Veteran has reported missing work due to his back pain.  However, this symptomology does not satisfy the definition of incapacitating episodes in order to warrant an increased rating in excess of 20 percent because he has not been prescribed bed rest by his treating physician due to incapacitating episodes of at least four weeks in a 12-month period during the course of this appeal.  

Furthermore, the Board has considered whether separate ratings are warranted for any neurological impairment associated with the Veteran's low back disability.  With respect to neurological symptoms, the Veteran's has already become service-connected for symptomology related to neurological impairments caused by the service-connected low back disability.

The Board concludes that the Veteran's low back disability has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Ratings for Peripheral Neuropathy of the Left and Right Lower Extremities

The Veteran contends that his service-connected peripheral neuropathy of the bilateral lower extremities are more severe than the current 30 percent rating for the right leg and 20 percent rating for the left leg reflects.  These disabilities are evaluated under 38 C.F.R. § 4.124a, DC 8521.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, a rating is to be made by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve.  A 20 percent rating requires moderate, incomplete paralysis of the external popliteal nerve.  A 30 percent rating requires severe, incomplete paralysis of the external popliteal nerve.  A 40 percent rating requires complete paralysis.  When there is complete paralysis, there is foot drop and a slight droop of the first phalanges of all toes, inability to dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot is lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Where, as here, these issues on appeal arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

On VA examination in October 2011, the Veteran endorsed onset of radicular pain down both legs since 2006.  The examiner noted that VA treatment records indicate that the Veteran was diagnosed with lumbar radiculopathy in 2009.  He described severe, constant and intermittent symptoms of pain and paresthesias in his right lower extremity and moderate, intermittent pain and paresthesias in his left lower extremity.  He did not report any numbness in either leg.  The Veteran's gait was normal and there were no trophic changes noted.  The examiner found moderate, incomplete paralysis of the sciatic nerve in the Veteran's right lower extremity.  The Veteran's left lower extremity was normal.

The Veteran had no signs or symptoms of radiculopathy or radicular pain during his VA examinations in September 2014 and May 2015.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected peripheral neuropathy of the left lower extremity is primarily manifested by moderate symptoms of incomplete paralysis and his right lower extremity is primarily manifested by symptoms of severe, incomplete paralysis.  The disability does not meet or approximate the criteria for the next highest ratings for either disability because he has not been shown to have severe, incomplete paralysis for his left lower extremity and his right lower extremity has not been shown to have symptoms of complete paralysis.  There is no medical or lay evidence of other radiculopathy symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Veteran's radiculopathy symptoms are clearly accounted for in the 20 and 30 percent ratings for each leg pursuant to DC 8521.  Thus, other Diagnostic Codes are not for application.

The Board concludes that the Veteran's peripheral neuropathy has been no more than 20 percent disabling for his left lower extremity and 30 percent disabling for his right lower extremity for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of "unemployability," that is, a contention that the service-connected disability or disabilities prevent him from engaging in or maintaining substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran's statements regarding his inability to maintain employment have already been taken into consideration and are reflected in his current 100 percent rating for total disability due to individual unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected disabilities for his low back and peripheral neuropathy of the bilateral lower extremities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected low back disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of ranges of motion and pain; thus, the demonstrated manifestations specifically associated with his service-connected low back disability - namely pain and limited motion - are contemplated by the provisions of the rating schedule.  

The schedular rating criteria used to rate the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of varying levels of paralysis; thus, all demonstrated manifestations specifically associated with his service-connected disability - to include numbness, tingling, and degree of incomplete nerve paralysis - are contemplated by the provisions of the rating schedule.    

As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for peripheral neuropathy of the bilateral lower extremities.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.   

The Veteran's appeal, in part, also arises from an appeal of increased-compensation claims.  Accordingly, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in June 2008.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in February 2007, March 2008, February 2010, October 2011, September 2014, and May 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in August 2015.  The Board instructed the AOJ to conduct further development and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

An initial rating in excess of 30 percent for peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


